DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               HANS FUCHS,
                                Appellant,

                                     v.

                         ROBERT SUMMERLIN,
                              Appellee.

                               No. 4D21-1476

                           [November 4, 2021]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Joseph George Marx, Judge; L.T.
Case No. 502020CA008099XXXXSB.

    Daniel S. Weinger, Daniel J. Santaniello, and Christopher J. Delorenzo
of Luks, Santaniello, Petrillo & Cohen, Fort Lauderdale, for appellant.

   Erin P. Newell of Florida Appeals, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, KLINGENSMITH, and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.